Citation Nr: 0937574	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
total disability compensation benefits based upon individual 
unemployability (TDIU) in the amount of $54,114.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his accountant, and a friend




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from February 1993 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of a Committee on Waivers 
and Compromises (Committee) of the Department of Veteran's 
Affairs (VA) that denied the Veteran's claim of entitlement 
to a waiver of the recovery of an overpayment of $54,114.00 
in VA TDIU benefits.  In May 2007, the Veteran testified 
before the Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  Effective from February 9, 1999, the Veteran was paid 
TDIU benefits based upon his having become too disabled to 
work in October 1998 as a result of his service-connected 
disabilities.  Notice of his entitlement was accompanied by 
information which set forth factors affecting the right to 
payment.  He was instructed as to his duty to notify VA in 
the event that he began working.

2.  In March 2000, a veteran's service representative 
attempted to contact the Veteran at a phone number the 
Veteran had provided at a recent VA examination.  An 
individual who answered the phone indicated that the Veteran 
"worked out back," and provided a work number where the 
Veteran could be reached.  Several hours later, the service 
representative called the additional work number, which the 
Veteran answered.

3.  In correspondence received by VA in June 2000, the 
Veteran certified, in response to a VA request, that he had 
not been employed in the previous 12 months.  He additionally 
indicated that he had not received any income other than 
profit-sharing and interest.  He additionally stated that his 
service-connected disabilities had not improved and continued 
to prevent him from working.

4.  During a December 2000 field examination where the 
Veteran was observed to be working, he admitted that he had 
exaggerated his inability to function during his VA 
examinations, knowing that his benefits were based upon the 
examination findings.  He acknowledged that he had improved 
since the last examination, and that he had been planning on 
calling VA and informing VA that his physical ability had 
improved.  He stated that he did not feel comfortable getting 
the unemployability benefits and that although he was not 
able to perform certain tasks as a result of his physical 
condition, he was not incapacitated, and could still 
function.

5.  In April 2003, VA proposed to sever the Veteran's TDIU 
rating based upon evidence indicating that he had been 
gainfully employed and had earned wages since being awarded 
the TDIU rating.  

6.  In May 2004, the RO severed the TDIU, effective February 
9, 1999, resulting in an overpayment of $54,114.00.

7.  The Veteran's exaggeration of his symptoms was the sole 
cause of the overpayment at issue.

8.  The Veteran's failure to accurately portray his symptoms 
despite his knowledge that TDIU benefits were warranted only 
where his service-connected disabilities physically 
prohibited him from obtaining and maintaining gainful 
employment demonstrates a bad faith intent to seek unfair 
advantage with knowledge of the likely consequences, 
resulting in monetary loss to the Government.

CONCLUSIONS OF LAW

1.  An overpayment of VA TDIU benefits in the calculated 
amount of $54,114.00 was properly created.  38 U.S.C.A. §§ 
1503, 1521, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2008).

2.  Waiver of recovery of the overpayment of TDIU benefits in 
the amount of $54,114.00 is precluded by reason of bad faith 
on the part of the appellant.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the Veteran has been in receipt of 
VA TDIU benefits since February 9, 1999.  The record also 
reflects that notice of his entitlement was accompanied by 
information which set forth factors affecting the right to 
payment.  The Veteran was aware of the need to inform VA if 
he began working or became self-employed.  In response to a 
VA request for continued certification of his 
unemployability, in June 2000, the Veteran certified that he 
had not been employed in the previous 12 months.  He 
additionally indicated that he had not received any income 
other than profit-sharing and interest.  He additionally 
stated that his service-connected disabilities had not 
improved and continued to prevent him from working.

Information in the claims folder indicated that the Veteran 
had received wages in 1999 and 2000.  The Veteran later filed 
amended tax returns for those years on the basis that his 
income was improperly reported as W2 wages.  

Without addressing the proper classification of the income 
earned by the Veteran in 1999 and 2000, the Board concludes 
that the overpayment was properly created because the Veteran 
received benefits to which he was not legally entitled, as 
explained more fully below.

The Veteran requested a waiver of recovery of the overpayment 
of TDIU benefits within 180 days of receiving notification of 
the indebtedness.  As he filed a timely application for 
waiver of the overpayment, he meets the basic eligibility 
requirements for a waiver of recovery of his VA indebtedness.  
The Board thus turns to the merits of the Veteran's claim. 38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2008).

The phrase equity and good conscience means the arrival at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements (which are not intended to be all-
inclusive):  (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection 
on the debtor, (4) defeat of the purpose of an existing 
benefit to the appellant, (5) unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2008).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2008); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In March 2006, the Committee on Waivers and Compromises 
determined that the facts of the case revealed fraud on the 
part of the Veteran in the creation of the overpayment.  
After reviewing the evidence, the Board concludes that the 
Veteran's actions did not rise to the level of fraud, as the 
extent to which he was working during the time the 
overpayment was created is unclear.  However, the Board 
concludes that the Veteran acted in bad faith in the creation 
of the overpayment, barring his eligibility for a waiver of 
the overpayment.  

As a result of the discrepancy in reported earnings and 
ability to work, VA initiated a field investigation in 
February 2000.  On February 17, 2000, February 18, 2000, and 
March 6, 2000, the Veteran was observed to be pushing 
equipment at the automotive shop he owned, and to be walking 
without the assistance of crutches or leg braces, as he had 
claimed to need at the time of the most recent VA 
examination.  On March 29, 2000, the field examiner 
approached the Veteran in an undercover capacity, under the 
auspice of inquiring about automotive work.  The Veteran was 
then observed to have grease and dirt on his hands and under 
his nails, consistent with that encountered in automotive 
work and repairs.  At that time, the Veteran stated that he 
would not be working the next morning, as he had flying 
lessons.

During a December 2000 field examination, the Veteran stated 
that he went to the automotive shop each morning and that he 
stayed for varying periods of time.  He stated that he went 
to make sure that there was money in the account so that the 
employees could operate the shop.  He also stated that he 
answered the telephone and enjoyed interacting with the 
public.  He stated that he did do some work around the shop, 
but stated that he did it to feel worthwhile.  Significantly, 
he admitted to the field investigator that he had exaggerated 
his inability to function during his VA examinations, knowing 
that his benefits were based upon the examination findings.  
He acknowledged that he had improved since the last 
examination, and that he had been planning on calling VA and 
informing VA that his physical ability had improved.  He 
stated that he did not feel comfortable getting the 
unemployability benefits and that although he was not able to 
perform certain tasks as a result of his physical condition, 
he was not incapacitated, and could still function.

The field investigation also revealed that during the period 
under question, the Veteran obtained a pilot's license from 
the Federal Aviation Administration.  

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2008).

Although the record reflects that the Veteran was acquitted 
in the criminal suit VA pursued against him, and in May 2007 
testimony before the Board he argued that the information 
obtained during the field examination was based upon the 
field investigator having mistaken him for an employee 
bearing a remarkable resemblance to the Veteran, the Board 
concludes that the Veteran's December 2000 admission that he 
had exaggerated his symptoms for the purpose of obtaining and 
continuing his receipt of TDIU benefits, when he knew he was 
not incapacitated and was not rightfully entitled to 
unemployment benefits, to be sufficient proof that he acted 
with the intent to seek unfair advantage and with knowledge 
of the likely consequences, resulting in monetary loss to the 
Government.

Accordingly, the Board concludes that the evidence supports a 
finding that the Veteran demonstrated bad faith by failing to 
completely and accurately report his service-connected 
disability to VA for the purpose of obtaining VA benefits to 
which he was otherwise not entitled.  There is not an 
approximate balance of positive and negative evidence as to 
the issue on appeal so as to warrant application of the 
doctrine of reasonable doubt.  In light of the finding of bad 
faith, waiver of recovery of the overpayment is precluded by 
law.  There is no basis for further consideration regarding 
the elements of equity and good conscience, such as hardship 
or other equitable factors.  See also Farless v. Derwinski, 2 
Vet. App. 555 (1992).  Although the Board sympathizes with 
the financial difficulties created by recovery of this debt, 
the law requires its recovery.

With respect to VA's duties to notify and assist the Veteran 
with his claim, the provisions which set forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims are not applicable to requests for waiver 
of recovery of overpayments.  Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




ORDER

Waiver of the recovery of overpayment of VA TDIU benefits in 
the amount of $54,114.00 is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


